       Case 2:20-cv-03510-PA-E Document 7 Filed 04/17/20 Page 1 of 2 Page ID #:80
                                                                                                               JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
 Case No.          CV 20-3510 PA (Ex)                                              Date    April 17, 2020
 Title             Prakash Patel, et al. v. Bharat Patel, et al.



 Present: The Honorable           PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                                   Not Reported                         N/A
                 Deputy Clerk                                 Court Reporter                     Tape No.
                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                              None                                                  None
 Proceedings:                  IN CHAMBERS - COURT ORDER

       Before the Court is a Notice of Removal filed on April 15, 2020 by defendants Bharat and
Dinesh Patel (“Defendants”). Defendants asserts that this Court has jurisdiction over the action
brought against them by plaintiffs Prakash and Hardika Patel (“Plaintiffs”) on the basis of
diversity jurisdiction. See 28 U.S.C. §§ 1332(a).

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction over
only those matters authorized by the Constitution and Congress. See, e.g., Kokkonen v.
Guardian Life Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 128 L. Ed. 2d 391 (1994). A suit
filed in state court may be removed to federal court if the federal court would have had original
jurisdiction over the suit. 28 U.S.C. § 1441(a). A removed action must be remanded to state
court if the federal court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c). “The burden of
establishing federal jurisdiction is on the party seeking removal, and the removal statute is
strictly construed against removal jurisdiction.” Prize Frize Inc. v. Matrix Inc., 167 F.3d 1261,
1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if there is any doubt as to the right
of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

       To invoke this Court’s diversity jurisdiction, Defendants must prove that there is
complete diversity of citizenship between the parties and that the amount in controversy exceeds
$75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural person
must be a citizen of the United States and be domiciled in a particular state. Kantor v. Wellesley
Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). A person is domiciled in the place he
resides with the intent to remain or to which he intends to return. See Kanter v. Warner-Lambert
Co., 265 F.3d 853, 857 (9th Cir. 2001). “A person residing in a given state is not necessarily
domiciled there, and thus is not necessarily a citizen of that state.” Id.

       In an effort to establish complete diversity of citizenship, the Notice of Removal asserts
that defendant Bharat Patel “resides in the City of Norfolk, State of Virginia” and that defendant
CV-90 (06/04)                                    CIVIL MINUTES - GENERAL                                   Page 1 of 2
       Case 2:20-cv-03510-PA-E Document 7 Filed 04/17/20 Page 2 of 2 Page ID #:81
                                                                                                   JS-6
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
 Case No.       CV 2-3519 PA (Ex)                                        Date   April 17, 2020
 Title          Prakash Patel, et al. v. Bharat Patel, et al.

Dinesh Patel “resides in the City of Tyrone, State of Georgia.” (Notice of Removal ¶¶ 7 & 8.)
Because residence is not the same as domicile or citizenship, see Kanter, 265 F.3d 857, the
Notice of Removal does not affirmatively identify Defendants’ citizenship, nor are the facts
alleged sufficient to establish Defendants’ citizenship. A defendant is presumed to know the
facts surrounding defendant’s own citizenship. See, e.g., Leon v. Gordon Trucking, Inc., 76 F.
Supp. 3d 1055, 1063 (C.D. Cal. 2014); Cretian v. Job1USA, Inc., No. 09-CV-770-ST, 2009 WL
4841039, at *1 (D. Or. Dec. 11, 2009) (“Defendant is presumed to know its own citizenship;
indeed it is in the best position to know it for purposes of removal.”). Defendants’ allegations of
their residence are therefore insufficient to establish this Court’s diversity jurisdiction. See
Kanter, 265 F.3d at 857 (“Absent unusual circumstances, a party seeking to invoke diversity
jurisdiction should be able to allege affirmatively the actual citizenship of the relevant parties.”);
Lindley Contours, LLC v. AABB Fitness Holdings, Inc., 414 F. App’x 62, 64 (9th Cir. 2011)
(holding that an allegation that no member of a defendant LP “is an Oregon citizen,” without
identifying the actual state of citizenship of the LP’s members or whether the members were
composed of another layer of business entities, was insufficient to establish complete diversity).

      By failing to adequately allege their own citizenship, the Court cannot determine whether
complete diversity of citizenship exists. Therefore, Defendants have not established that this
Court has diversity jurisdiction over this action. Accordingly, Defendants have not met their
burden to establish this Court’s subject matter jurisdiction. The Court remands this action to
Los Angeles County Superior Court, Case No. 20STCV10801. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                          Page 2 of 2
